DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 244 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 244, Claim 244 recites the limitation "said catheter device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For Examination purposes, Examiner is interpreting the recitation of “said catheter device” in lines 1-2 to merely require that the system require a catheter device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 233, 235-237 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 6,827,707).

    PNG
    media_image1.png
    400
    1065
    media_image1.png
    Greyscale

Regarding claim 233, Wright et al. discloses a catheter housing (“site protector 10” of Fig. 1-2) configured to surround a catheter insertion site on a patient (see Fig. 1 illustrating the housing surrounding a catheter insertion site on a patient), the catheter housing (10) comprising: a hub (“slotted securement 12” of Fig. 1) comprising a membrane configured to secure to the skin of the patient around the catheter insertion site when the catheter housing (10) is in use (see Fig. 1 illustrating how the hub 
Regarding claim 235, Wright et al. discloses the catheter housing of claim 233 and further discloses wherein said recess (50) is rounded (see Fig. 3 and 15 illustrating how the recess becomes rounded as it approaches “stop 52”).
Regarding claim 236, Wright et al. discloses the catheter housing of claim 233 and further discloses wherein the second end of the lock (30) comprises tapered portions adjacent the recess (50, see Fig. 3 illustrating how the second end of the lock comprises rounded, tapered portions adjacent the recess and positioned towards the bottom of the recess where the second end of the lock resides), the tapered portions configured to aid positioning of the first portion of the catheter device at least partially within the recess (30) when the catheter housing (10) is in use (see Fig. 3 and note how since the tapered portions are widest at the bottom and become gradually narrow as they approach the recess, the tapered portions are so configured that they aid positioning of the first portion of the catheter device at least partially within the recess). 
Regarding claim 237, Wright et al. discloses the catheter housing of claim 233 and further discloses wherein the cover (14) further comprises a bridge (“internal wall 18” of Fig. 2) having a first . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 43-44, 46, 54-55, 60, 233, 235, 240, 242-243, and 245-247 are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Bennett (US 2012/0010572).

    PNG
    media_image2.png
    421
    1307
    media_image2.png
    Greyscale

Regarding claim 38, Salle discloses catheter housing (“device 10” of Fig. 1-2) configured to surround a catheter insertion site on a patient (see Fig. 3-4 illustrating the housing surrounding a catheter insertion site on a patient), the catheter housing (10) comprising: a hub (“body 14” of Fig. 1-2 and “tape 20” of Fig. 1-2) configured to surround the catheter insertion site on the patient (see Fig. 1-4 illustrating how the hub has a rectangular opening adjacent to the bottom of the hub which allows the hub to surround the catheter insertion site on the patient) and secure to the patient (see Col. 3, lines 48-50); and a cover (“cover 26” of Fig. 2) configured to enclose the catheter insertion site (see Fig. 2 illustrating how the cover may pivot to either enclose the catheter insertion site or open the catheter insertion site to the environment), the cover (26) comprising an exterior surface (see Fig. 2 illustrating how the cover has an exterior surface which is faces away from the catheter insertion site), an interior surface opposite the exterior surface (see Fig. 1 illustrating how the cover comprises an interior surface which is opposite the exterior surface) and configured to face toward the catheter insertion site when the catheter housing (10) is in use (see Fig. 1-2 illustrating how the interior surface is configured to face toward the catheter insertion site when the catheter housing is in use and the cover is in the closed position as illustrated in Fig. 2), and a wall defining an exterior perimeter of the cover (see Fig. 1-2 illustrating how the cover comprises a wall which is transverse to the top surface of the cover and which defines a rectangular, exterior perimeter of the cover). Salle does not, however, disclose the cover comprising a lock extending outward from the interior surface and configured to extend toward the 
In the same field of endeavor, Bennett teaches an embodiment of a catheter housing (“cover 10” of Fig. 1-7) configured to surround a catheter insertion site on a patient (see Fig. 4 illustrating the housing surrounding a catheter insertion site on a patient), the catheter housing (10) comprising: a cover (“central chamber 14” and “side portions 18, 18’” of Fig. 1-3) configured to enclose the catheter insertion site (see Fig. 4 illustrating how the cover encloses the catheter insertion site), the cover (14/18/18’) comprising an exterior surface (see Fig. 1 illustrating how the cover comprises an exterior surface), an interior surface (see Fig. 3 illustrating how cover comprises an interior surface which is opposite the exterior surface and which contributes to the formation of an internal compartment) opposite the exterior surface (see Fig. 1-3 illustrating how interior surface is opposite the exterior surface) and configured to face toward the catheter insertion site when the catheter housing (10) is in use (see Fig. 3-4 illustrating how the interior surface faces toward the catheter insertion site when the catheter housing is in use), a wall (“edge portion 16” of Fig. 2-3) defining an exterior perimeter of the cover (14/18/18’, see Fig. 2 illustrating how the wall defines the outermost perimeter of the cover), and a lock (“inner end wall 62” of Fig. 5 and 7) extending outward from the interior surface (see Fig. 5 illustrating how the lock extends into the internal compartment and outward from the interior surface) and configured to extend toward the patient when the catheter housing (10) is in use (see Fig. 5 illustrating how the lock extends toward the patient when the catheter housing is in use), the lock (62) comprising a first end (see Examiner’s annotated Fig. 5 above illustrating how the lock comprises a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sallee such that the cover further comprises the 
Regarding claim 43, Sallee in view of Bennett teaches the catheter housing of claim 38. Salle does not, however, teach wherein the cover further comprises a bridge extending outward from the interior surface and configured to extend toward the patient when the catheter housing is in use, the bridge spaced from the lock and wall of the cover, and wherein the bridge is configured to retain a second portion of the catheter device when the catheter housing is in use. Additionally, the embodiment of a catheter housing depicted by Bennett in Fig. 1-7 does not teach a bridge extending outward from the interior surface and configured to extend toward the patient when the catheter housing is in use, the bridge spaced from the lock and wall of the cover, and wherein the bridge is configured to retain a second portion of the catheter device when the catheter housing is in use.
Bennett teaches another embodiment of a catheter housing (“protective cover 100” of Fig. 8-14), the catheter housing (100) comprising: a cover (“rigid dome 104” of Fig. 8) configured to enclose a catheter insertion site (see Fig. 13-14 illustrating how the cover is configured to enclose a catheter insertion site), the cover (104) comprising a bridge (“detents 114A and 114B” of Fig. 12) extending outward from the interior surface (see Fig. 12 illustrating how the bridge extends outward from the interior surface in order to surround a second portion of a catheter device on opposing sides) and configured to extend toward the patient when the catheter housing (100) is in use (see Fig. 13-14 illustrating how the bridge extends toward the patient when the catheter housing is in use), the bridge (114A/114B) spaced from a lock (“detents 116A/116B”, see Fig. 12 illustrating how the bridge is spaced from the lock along the longitudinal axis of the housing) and a wall (“outer lip 110: of Fig. 10-12) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter housing of Sallee in view of Bennett such that, in addition to the lock taught by Bennet through Fig. 1-7, the cover further comprises the bridge extending outward from the interior surface and spaced from the lock and wall of the cover as further taught by Bennett through the embodiment illustrated in Fig. 8-14. Through Fig. 8-14, Bennett teaches that a catheter device may be retained at multiple points along its longitudinal length and one of ordinary skill in the art would be motivated to make such a modification because the bridge further prevents movement of the catheter (see [0042], lines 4-7 of Bennett) and it is necessary to stabilize catheters in relation to a blood vessel to prevent movement of the catheter to preclude catheter withdrawal, undesirable additional blood vessel punctures and the like (see [0003], lines 5-9 of Bennett).
Regarding claim 44, Sallee in view of Bennett teaches the catheter housing of claim 43 and further teaches wherein the bridge comprises a first end connected to the interior surface of the cover (see Fig. 12-14 illustrating how the bridge taught by Bennett comprises a first end which is connected to the interior surface of the cover), a second end opposite the first end of the bridge (see Fig. 12-14 illustrating how the bridge taught by Bennett comprises a second end which corresponds to a free end of the bridge and which is opposite the first end), and a length extending between the first and second ends of the bridge (see Fig. 12-14 illustrating how a length extends between the end of the bridge which is attached to the interior surface of the cover and the free end of the bridge and further note how this length is, therefore, between the first and second ends of the bridge taught by Bennett), the second end of the bridge comprising a recess (see Fig. 12-14 illustrating how spacing between “detent 114A” and 
Regarding claim 46, Sallee in view of Bennett teaches the catheter housing of claim 44 and further teaches wherein the recess of the lock comprises a half-circle shape (see Fig. 3 and Fig. 7 illustrating how embodiment illustrated in Fig. 1-7 of Bennett teaches that the recess which is comprised by the lock comprises “circular opening 70” which corresponds to a semi-circle shape comprising at least a half-circle shape). Sallee does not, however, teach wherein the recess of the bridge comprises a half-circle shape. Additionally, the embodiment of a catheter housing depicted by Bennett in Fig. 8-14, which is relied upon for the teaching of a bridge, does not teach wherein the recess of the bridge comprises a half-circle shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter housing of Sallee in view of Bennett such that the recess of the bridge comprises the same shape as that of the lock. Such a modification provides wherein each of the recesses comprises a half-circle shape. Furthermore, Fig. 1-7 of Bennett teaches that the shape of the recess of the lock functions to retain a portion of the catheter device and modifying the recess of the bridge taught by Bennett through Fig. 8-14 to comprise the same shape as that of the lock illustrated in Fig. 1-7 would produce the same predictable result of retaining a portion of the catheter device.  
Regarding claim 54, Sallee in view of Bennett teaches the catheter housing of claim 43. Sallee does not, however, teach wherein the cover further comprises a stem wall extending outward from the interior surface of the cover and extending between the bridge and the lock. Additionally, the embodiment of a catheter housing depicted by Bennett in Fig. 1-7 does not teach wherein the cover 
Bennett teaches the catheter housing (100) as described above with reference to Fig. 8-14. Through this embodiment, Bennett further teaches wherein the cover (104) further comprises a stem wall (“detents 112A and 112B” of Fig. 12) extending outward from the interior surface of the cover (104, see Fig. 12-14 illustrating how the stem wall extends outward from the interior surface) and extending between the bridge (114A/114B) and the lock (116A/116B, see Fig. 12 illustrating how the stem wall is positioned between the bridge and the lock and, therefore, extends between the bridge and the lock). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter housing of Sallee in view of Bennett such that the cover further comprises the stem wall in addition to the lock taught by Bennett in the embodiment illustrated in Fig. 1-7 and the bridge taught by Bennett in the embodiment illustrated in Fig. 8-14, the stem wall extending outward from the interior surface of the cover and extending between the bridge and the lock as further taught by Bennett through the embodiment illustrated in Fig. 8-14. Through Fig. 8-14, Bennett teaches that a catheter device may be retained at multiple points along its longitudinal length and one of ordinary skill in the art would be motivated to make such a modification because the stem wall further prevents movement of the catheter (see [0042], lines 1-7 of Bennett) and it is necessary to stabilize catheters in relation to a blood vessel to prevent movement of the catheter to preclude catheter withdrawal, undesirable additional blood vessel punctures and the like (see [0003], lines 5-9 of Bennett).
Regarding claim 55, Sallee in view of Bennett teaches the catheter housing of claim 54 and further teaches wherein the stem wall is integral with the bridge and lock (Note how the bridge, lock and stem wall of the combination of Sallee in view of Bennett with respect to claim 54 indicates how the lock, bridge and stem wall are all attached to the interior surface of the cover and further note how, 
Regarding claim 60, Sallee in view of Bennett teaches the catheter housing of claim 38. Sallee further teaches wherein the hub (14/20) comprises: a membrane (“tape 20” of Fig. 1-2) configured to contact and secure to the skin of a patient (see Col. 3, lines 48-50), the membrane having an opening (see Fig. 1 illustrating how the membrane has an opening where the cover and remainder of the hub are disposed) configured to surround the catheter insertion site when the catheter housing (10) is in use (see Fig. 1 and Fig. 3-4 illustrating how the opening is configured to surround the catheter insertion site when the catheter housing is in use); and a hub wall (“body 14” of Fig. 1-2) inset from an exterior edge of the membrane (20, see Fig. 1-2 illustrating how the hub wall is inset from the outermost, exterior edge of the membrane) and extending outward from the membrane (20, see Fig. 2 illustrating how the hub wall extends outward from the membrane and towards the cover), the hub wall (14) configured to extend around the catheter insertion site when the catheter housing (10) is in use (see Fig. 3-4 illustrating how the hub wall extends around the catheter insertion site when the catheter housing is in use); wherein the cover (26) is configured to secure to the hub wall (14, see Fig. 2 illustrating how the cover is pivotably secured to the hub wall).
Regarding claim 240, Sallee discloses a catheter housing (“device 10” of Fig. 1-2) configured to surround a catheter insertion site on a patient (see Fig. 3-4 illustrating the housing surrounding a catheter insertion site on a patient), the catheter housing (10) comprising: a cover (“cover 26” and “body 14” of Fig. 2) comprising a top portion (see Fig. 6 illustrating how the cover comprises a top portion which comprises a generally rectangular shape), a wall extending outwardly from the top portion and defining an exterior perimeter of the cover (26/14, see Fig. 1-2 illustrating how the cover comprises a wall which extends generally perpendicularly from all four sides of the top portion such that the wall extends outwardly from the top portion and defines a rectangular-shaped exterior perimeter of 
In the same field of endeavor, Bennett teaches a catheter housing (“cover 10” of Fig. 1-7) configured to surround a catheter insertion site on a patient (see Fig. 4 illustrating the housing surrounding a catheter insertion site on a patient), the catheter housing (10) comprising: a cover (“central chamber 14”, “side portions 18, 18’”, and “edge portion 16” of Fig. 1-3) configured to enclose the catheter insertion site (see Fig. 4 illustrating how the cover encloses the catheter insertion site), the cover (14/18/18’/16) comprising a top portion (“central chamber 14” and “side portions 18/18’” of Fig. 1-3), a wall (“edge portion 16” of Fig. 1-3 and “end wall 64” of Fig. 7) extending outwardly from the top portion (14/18/18’, see Fig. 2-3 illustrating how the wall extends outwardly from the top portion) and defining an exterior perimeter of the cover (14/18/18’/16, see Fig. 2-3 illustrating how the wall defines the exterior perimeter of the cover), and an opening (“slot 68” and “circular opening 72” of Fig. 3) in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sallee such that the cover further comprises the lock extending outward from the interior surface of the top portion of the cover and spaced away from the wall of the cover as taught by Bennett and wherein the opening and recess of the second end of the lock are configured to retain the catheter device in an inclined position relative to the skin of the patient when the catheter housing is in use as further taught by Bennett. One of ordinary skill in the art would be motivated to make such a modification because it is necessary to stabilize catheters in relation to a blood vessel to prevent movement of the catheter to preclude catheter withdrawal, undesirable additional blood vessel punctures and the like (see [0003], lines 5-9 of Bennett).
Regarding claim 242, Sallee in view of Bennett teaches the catheter housing of claim 240 and further teaches wherein the recess (66/70 of Bennett) is rounded (see Fig. 2 and Fig. 7 of Bennett and note how the recess of the lock taught by Bennett comprises a rounded “circular opening 70” and note how, therefore, the combination of Sallee in view of Bennett teaches wherein the recess is rounded).
Regarding claim 243, Sallee in view of Bennett teaches the catheter housing of claim 242 and further teaches wherein the second end of the lock (62 of Bennett, see Examiner’s annotated Fig. 5 above illustrating second end of the lock taught by Bennett) comprises tapered portions (“slots 66” of Fig. 2 of Bennett, see Fig. 2 and Fig. 7 illustrating how a portion of the tapered portions are comprised by the second end of the lock), the tapered portions configured to aid positioning of the first portion of the 
Regarding claim 245, Sallee in view of Bennett teaches the catheter housing of claim 38 and further teaches wherein said recess (66/70 of Bennett) is rounded (see Fig. 2 and Fig. 7 of Bennett and note how the recess of the lock taught by Bennett comprises a rounded “circular opening 70” and note how, therefore, the combination of Sallee in view of Bennett teaches wherein the recess is rounded).
Regarding claim 246, Sallee in view of Bennett teaches the catheter housing of claim 38. Sallee further teaches wherein the hub (14/20) and the cover (26) are integrally formed (see Fig. 2 illustrating how the cover is pivotably attached to the hub such that the hub and the cover are integrally formed to one another at the point of pivot).
Regarding claim 247, Sallee in view of Bennett teaches the catheter housing of claim 38. Sallee further teaches wherein the hub (14/20) comprises a membrane (“tape 20” of Fig. 1-2) configured to secure to skin of the patient around the catheter insertion sire when the catheter housing (10) is in use (see Col. 3, lines 48-50). 
Claim 244 is rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Bennett (US 2012/0010572) and Wight et al. (US 6,827,707).
Regarding claim 244, Sallee in view of Bennett teaches a system comprising the catheter housing of claim 38 (see above in present Office Action for detail on how the catheter housing of claim 38 is taught by Sallee in view of Bennett). Sallee further teaches the system comprising a catheter device (“adapter 32” and “bulb 42” of Fig. 4). Sallee does not, however, teach wherein said catheter device comprises a male luer connector and a catheter hub. 
In the same field of endeavor, Wright et al. teaches a system comprising a catheter housing (“shielding device 10” of Fig. 1-2) and said catheter device (“luer lock nut arrangement L”, “nut N”, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sallee in view of Bennett such that the catheter device is the catheter device of Wright et al. and, therefore, comprises a male luer connector and a catheter hub. Such a modification would be advantageous because Wright et al. teaches that this type of catheter device is most commonly used in methods of administering I.V. fluids (see Col. 2, lines 16-24). 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Bennett (US 2012/0010572) and Kim (KR 101448359).
Regarding claim 61, Sallee in view of Bennett teaches the catheter housing of claim 60. Sallee further teaches wherein the cover (26) further comprises a tongue (see Col. 4, lines 5-5 and Fig. 2 illustrating how the cover comprises a tongue which extends away from the exterior perimeter of the cover and engages with the hub). Sallee does not, however, teach wherein the hub wall comprises a groove along at least a portion of an interior facing side of the hub wall, and wherein the tongue is configured to secure the to the groove of the hub wall.
In the same field of endeavor, Kim teaches a catheter housing (see exploded view in Fig. 1) having a cover (400 of Fig. 1) and a hub (300 of Fig. 1). The hub comprises a membrane (310 of Fig. 1) and a hub wall (330 of Fig. 1) wherein the cover is configured to secure to the hub wall (see Fig. 2 illustrating the securement). Kim further teaches wherein the hub wall (330) comprises a groove (370 of Fig. 1) along at least a portion of an interior facing side of the hub wall (330), and wherein the cover comprises a tongue (440) configured to secure to the groove (370) of the hub wall (330, see Fig. 1 illustrating how placement and shape of tongue is such that it can secure to the groove). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter housing of Sallee in view of Bennett such that the hub wall is wide enough to accept a portion of the cover and comprises the groove of Kim along at least a portion of an interior facing side of the hub wall as taught by Kim and to have modified the cover of Sallee in view of Bennett such that the tongue is replaced by the tongue of Kim configured to secure to the groove of the hub wall taught by Kim. The latch (see Col. 4, lines 5-7) taught by Sallee and the tongue and groove securement system taught by Kim are structural equivalents and one of ordinary skill in the art would recognize that replacing the latch of Sallee in view of Bennett with the tongue and groove securement system taught by Kim would generate the predictable result of retaining the cover to the hub wall in a similar manner. 
Claim 238 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 6,827,707) in view of Howell et al. (US 2015/0224285).
Regarding claim 238, Wright et al. teaches the catheter housing of claim 237. Wright et al. further teaches wherein having the bridge (18) contact the second portion of the catheter device (T/L) at a position closer to the skin of a patient than the position at which the lock (30) contacts the first portion of the skin of a patient (see Fig. 2 illustrating how the bridge contacts the second portion of “Tubing T” at a position which is further down, and thus, closer to the skin of a patient than the point at which the lock contacts the first portion of “Tubing T”) enables the catheter device (T/L) to be in an inclined position relative to the skin of the patient when the catheter housing (10) is in use (see Fig. 2 illustrating how the catheter device is inclined relative to the skin of the patient). Wright et al. does not, however, explicitly disclose wherein the length of the bridge is greater than the length of the lock. 
Howell et al. teaches a catheter housing (see Fig. 69-79) and further teaches that different angles of inclination may be desirable depending on the type of catheter and where the catheter is being inserted (see [0144], lines 8-19 indicating how the desired angle will, “depend upon the particular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the bridge such that the length of the bridge is greater than the lock in order to achieve the variations in angles of inclination taught by Howell et al. One of ordinary skill in the art would be motivated to make such a modification because Wright et al. teaches how the relative lengths of the lock and the bridge can impact the angle of inclination of the catheter device and Howell et al. teaches that different angles of inclination are better suited for some applications and other angles of inclination are best suited for different applications (see [0144], lines 13-19 of Howell et al.). Furthermore, as evident by Fig. 2 of Wright et al., extending the length of the bridge such that its length is greater than that of the lock generates the predictable result of increasing the angle with which the catheter device is inclines with respect to the skin of a patient when the catheter housing is in use. 
Response to Arguments
Applicant’s arguments with respect to claims 38, 233, and 240 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783